Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 14, 2011, is by and among CARROLS LLC, a Delaware limited liability
company (the “Borrower”), the Domestic Subsidiaries of the Borrower party hereto
(collectively, the “Guarantors”), the Lenders party hereto (the “Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders under the Credit Agreement (as hereinafter defined) (in such capacity,
the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of August 5, 2011 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 New Definition. The following definition is hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:

“First Amendment Effective Date” shall mean December 14, 2011.

1.2 Amendment to Definition of Excess Cash Flow. Clause (f) contained in the
definition of Excess Cash Flow set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

(f) (i) Permitted Tax Distributions paid by the Credit Parties and their
Subsidiaries during such period in accordance with Section 6.10(c) and
(ii) amounts paid in cash in respect of federal, state, local and foreign Income
Taxes of the Credit Parties and their Subsidiaries with respect to such period

1.3 Amendment to Definition of Fixed Charge Coverage Ratio. Clause (b)(v)
contained in the definition of Fixed Charge Coverage Ratio set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(v) to the extent not already included in this clause (b), any Restricted
Payments (other than Restricted Payments made pursuant to Section 6.10(d), (e),
(g) and (j)) made during such period.



--------------------------------------------------------------------------------

1.4 Amendment to Definition of Transition Services Agreement. The definition of
Transition Services Agreement set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Transition Services Agreement” shall mean that certain transition services
agreement setting forth the terms and conditions by which Holdings will provide
certain general and administrative services to the Spin-Off Parties after the
Spin-Off Date and, to a limited extent, the Spin-Off Parties will provide
certain general and administrative services to the Parent, Holdings and the
Credit Parties after the Spin-Off Date; provided, that such Transition Services
Agreement shall be consistent in all material respects with the description of
such agreement provided to the Administrative Agent on or prior to the First
Amendment Effective Date such that any such changes will not materially and
adversely affect the Lenders.

1.5 Amendments to Section 6.10. Section 6.10 of the Credit Agreement is hereby
amended in the following respects:

(a) Clause (f) contained in Section 6.10 is hereby amended and restated in its
entirety to read as follows:

(f) [reserved],

(b) Clause (j) contained in Section 6.10 is hereby amended and restated in its
entirety to read as follows:

and (j) after the Spin-Off Date, to reimburse the actual out-of-pocket expenses
(the “Carrols Administrative Expenses”) of the Parent and Holdings relating
specifically to the operation of the Parent as a public company and certain
general and administrative services provided by management of Holdings to the
Credit Parties, so long as (i) no Default or Event of Default has occurred and
is continuing, (ii) after giving effect to any such payment on a Pro Forma
Basis, the Borrower will be in compliance with the financial covenants set forth
in Section 5.9 and (iii) the aggregate amount of all such payments made by the
Credit Parties during any fiscal year shall not exceed (A) (1) the aggregate
amount of all Carrols Administrative Expenses incurred during such fiscal year
plus (2) the actual out-of-pocket expenses (the “Fiesta Administrative
Expenses”) of Holdings relating to certain general and administrative services
provided by management of Holdings to the Spin-Off Parties minus (B) net
payments received by Holdings from the Spin-Off Parties during such fiscal year
related to the Fiesta Administrative Expenses paid pursuant to the Transition
Services Agreement.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, the Required Lenders
and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

(d) Transition Services Agreement. The Administrative Agent shall have received
a term sheet setting forth the terms and conditions to be included in the
Transition Services Agreement.

(e) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

3



--------------------------------------------------------------------------------

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) The Credit Party Obligations are not reduced or modified by this Amendment
and are not subject to any offsets, defenses or counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

4



--------------------------------------------------------------------------------

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

CARROLS LLC

AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:    

CARROLS LLC,

a Delaware limited liability company

    By:   /s/ Paul Flanders       Name:  Paul Flanders       Title:    Vice
President GUARANTORS:     None.  



--------------------------------------------------------------------------------

CARROLS LLC

AMENDMENT TO CREDIT AGREEMENT

 

 

ADMINISTRATIVE AGENT:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

    By:   /s/ Tim G. Loyd       Name:  Tim G. Loyd       Title:    Managing
Director



--------------------------------------------------------------------------------

CARROLS LLC

AMENDMENT TO CREDIT AGREEMENT

 

 

LENDERS:    

MANUFACTURERS & TRADERS TRUST COMPANY,

as a Lender

    By:   /s/ Timothy P. McDevitt       Name:  Timothy P. McDevitt      
Title:    Vice President



--------------------------------------------------------------------------------

CARROLS LLC

AMENDMENT TO CREDIT AGREEMENT

 

 

LENDERS:     FIRST NIAGARA BANK, N.A., as a Lender     By:   /s/ Frederick K.
Miller       Name:  Frederick K. Miller       Title:    Vice President



--------------------------------------------------------------------------------

CARROLS LLC

AMENDMENT TO CREDIT AGREEMENT

 

 

LENDERS:     JPMORGAN CHASE BANK, N.A., as a Lender     By:   /s/ Jean Lamardo  
    Name:  Jean Lamardo       Title:    Underwriter III